DISSENTING OPINION BY
Judge LEADBETTER.
I join in the well considered dissenting opinion of Judge Simpson. I write separately simply to elaborate upon my view that this case need not be remanded even if the Court holds that the “clear and convincing evidence” standard of proof must be applied in expunction hearings. As Judge Simpson points out, the result would be the same under the higher standard.
In the Adjudication adopted by the Department’s Bureau of Hearings and Appeals in support of its final order, the Administrative Law Judge found, “This case comes down to an issue of credibility... .C.S. [the victim] was credible that the Appellant touched her in a sexual manner. In her testimony, C.S. described what happened in a detached manner in which she provided prompt straightforward answers lacking embellishment, anger at the Appellant, or bias for her mother.... The Appellant was unsuccessful in discrediting C.S.’ testimony... .The testimony of the Appellant denying the inappropriate contact was not credible.” (Adjudication, p. 11) The abuse occurred when C.S. was sixteen years old. When she testified, C.S. was seventeen, of ample age to understand both the nature of her testimony and the obligation of giving truthful testimony under oath. The Administrative Law Judge was positive and unequivocal in his factfinding, including his assessment of the credibility of witnesses. Under these circumstances, I believe that the clear and convincing evidence standard has easily been satisfied.
Judge SIMPSON joins in this dissenting opinion.